DETAILED ACTION
This is the initial Office action for application SN 17/428,027 having an effective date of 03 August 2021 and a provisional priority date of 05 March 2019.  A preliminary amendment was filed on 03 August 2021.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 16/957,433, now Allowed (not yet printed).  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a lubricant formulation comprising a base oil and an esterified oil-soluble polyalkylene glycol (E-OSP) of formula I which is the same esterified polyalkylene glycol as instantly claimed.  The co-pending application discloses in the specification on page 10 that the composition may contain additional additives including “viscosity index improvers” which includes the claimed “polar viscosity improver”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 reads “A first aspect of the invention is a lubricant composition” which is improper.  Claim 1 should be drawn to “A lubricant composition” or something similar. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delbridge (US 2015/0337230).  
Delbridge discloses a lubricating composition comprising an oil of lubricating viscosity, 0.1 wt.% to 10 wt.% of an overbased detergent, and 0.01 wt. % to 5 wt. % of a non-hydroxy terminated acylated polyalkylene oxide.  Delbridge discloses that the invention further relates to a method of lubricating a mechanical device, such as an internal combustion engine, with the lubricating composition [0001].
The non-hydroxy terminated acylated polyalkylene oxide is represented by the formula (1) in [0019] wherein the group (-O-CH(R3) – CH(R3) -) may be either propylene or butylene depending upon the R3 groups which may independently be H, or a C1-2 alkyl group.  This meets the claimed esterified polyalkylene glycol set forth in independent Claim 1 since the claimed subscripts n and m may each be zero, provided that the sum of (n + m) is greater than zero.
Delbridge discloses that the base oil of lubricating viscosity may be a hydrocarbon base oil including API Group II, Group III, Group IV oil, or mixtures thereof [0086], and discloses that the lubricating composition may contain other performance additives including a viscosity modifier [0106] and a dispersant viscosity modifier [0090], such as amine functionalized polymethacrylates [0107].  
Although Delbridge does not disclose first dissolving a polar viscosity improver into an esterified polyalkylene glycol, then admixing with a hydrocarbon base oil to form the composition as set forth in method Claim 18, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330.  Selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (US 2018/0148661) discloses an axle oil composition having enhanced fuel efficiency and low viscosity comprising an oil soluble polyalkylene glycol and an ester-based viscosity modifier.
Kashani-Shirazi et al (US 2016/0272916) disclose the use of polyalkylene glycol esters in lubricating oil compositions which may also contain polymethacrylates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
21 April 2022